19 F.3d 23
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Stanley LEWIS, Appellant,v.MCDONNELL DOUGLAS CORPORATION, Appellee.
No. 93-2790.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 21, 1994.Filed:  March 3, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Stanley Lewis appeals from the district court's1 order granting summary judgment for McDonnell Douglas Corporation in his employment discrimination action.  Having carefully reviewed the record, we are convinced that no error of fact or law appears.  Accordingly, we affirm the district court's judgment for the reasons set forth in its opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri